Citation Nr: 0834328	
Decision Date: 10/06/08    Archive Date: 10/16/08

DOCKET NO.  97-17 290A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


WITNESS AT HEARING ON APPEAL

Appellant




INTRODUCTION

The veteran served on active duty from August 1955 to July 
1959. He died in May 1995. The appellant is the veteran's 
widow.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision dated in July 1996 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts.  

This matter was denied by the Board in October 2002.  The 
appellant appealed to the United States Court of Appeals for 
Veterans Claims (Court).  In August 2003, the Court granted a 
motion for remand and vacated the Board's decision.  
Following a March 2004 remand, the Board again denied the 
claim in January 2006.  The appellant again appealed, and in 
March 2008 the Court vacated the Board's decision.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The appellant is seeking entitlement to service connection 
for the cause of the veteran's death.  The death certificate 
lists the cause of his death as Non- Hodgkin's lymphoma.  No 
other conditions were listed as contributing to death.  The 
veteran was not service connected for any disability during 
his lifetime.

The service medical records do not reflect treatment or 
diagnosis of non-Hodgkin's lymphoma.  Medical records show 
that non-Hodgkin's lymphoma of the dorsum of the left foot 
was first diagnosed in 1994, nearly 35 years after service. 

In several statements in March 1995, the veteran indicated 
that he was stationed in Las Vegas from 1956 to 1959.  He 
claimed that during that period he was exposed to ionizing 
radiation three times in 1957 and 1958 in Las Vegas, Indian 
Springs, and Henderson, Nevada.  The veteran indicated that 
he served with an air police squadron at Indian Springs and 
was 20 miles from the center of ground zero at the time of 
the explosions.  At the time of each explosion, he reports 
being on open guard duty.  He stated that the sky lit up 
during the explosions.

In May 1995, the RO requested dosage information from the 
Defense Nuclear Agency (DNA) regarding the veteran's claimed 
in-service radiation exposure.  In June 1996, the DNA 
indicated that Air Force morning reports revealed that while 
assigned to Detachment 1, 3595th Air Base Group, the veteran 
served at the Indian Springs Air Force Base from March 5, 
1956 to April 8, 1957 when he was transferred to the Nellis 
Air Force Base, Las Vegas, Nevada.  His duties during this 
period were apprentice woodworker, construction helper, air 
police helper, apprentice air policeman, and air policeman.  
No atmospheric nuclear testing was conducted at the Nevada 
Test Site during the veteran's service at Indian Springs Air 
Force Base.

From April 9, to June 19, 1957 the appellant was reported to 
have been assigned to the 3595th Air Police Squadron at 
Nellis Air Force Base.  From June 20 until December 31, 1957 
he was assigned to Headquarters, 3595th Air Base Group, and 
on January 1, 1958, he was reassigned to the 3596th Air 
Police squadron (redesignated 4520th Air Police Squadron on 
June 23, 1958).  The veteran remained with the 4520th Air 
Police Squadron until his discharge on July 31, 1959.  His 
duty at Nellis Air Force Base was air policeman.  

The DNA report revealed that during his service at Nellis Air 
Force Base, two atmospheric nuclear test series were 
conducted at the Nevada Test Site- Operations PLUMBBOB and 
HARDTACK II.  Neither the veteran's service record nor Air 
Force morning reports show temporary duty for the veteran to 
the Nevada Test Site or any participation during the 
aforementioned nuclear test series.  The morning reports only 
show routine administrative actions (ordinary leave, 
reassignments, promotions) for the veteran during the time 
period in question.  Additional personnel at Nellis Air Force 
Base were not considered to be PLUMBBOB or HARDTACK 
participants.  The DNA report stated that in summary, the 
available Air Force records did not document the veteran's 
participation in US atmospheric nuclear testing.  Moreover, 
after careful search of available dosimetry data, no record 
of radiation exposure for the veteran was found.

Significantly, however, while the Court found that the 
Board's January 2006 decision discussed the appellant's claim 
under the presumptive provisions of 38 C.F.R. § 3.309 (2007), 
and under 38 C.F.R. § 3.311 (2007) as a "participant," it 
failed to discuss the appellant's claim under 38 C.F.R. 
§ 3.311(a)(2)(iii) [other claim involving radiation 
exposure].  Hence, the Court found that it was unclear 
whether VA had requested any available records concerning the 
appellant's exposure to radiation based on his duties at 
Nellis, or whether VA had forwarded any records to the Under 
Secretary for Health for preparation of a dose estimate.  The 
Court cited to case law holding that VA cannot rely upon the 
Defense Nuclear Agency's certification that there was no 
evidence of participation in a radiation risk activity.  
Further, the Court found that there was no evidence that VA 
concluded that obtaining a dose estimate was not feasible.  

In light of the foregoing this case is REMANDED for the 
following action:

1.   The RO must proceed with all 
required evidentiary development pursuant 
to 38 C.F.R. § 3.311(a)(2)(iii). This 
includes securing a dosage estimate 
through any and all appropriate methods, 
to include reviewing secondary record 
sources other than the veteran's service 
medical and personnel records, and other 
than his unit records.  Pursuant to the 
Court's findings this development must 
include securing any and all evidence 
which may indicate the distance between 
the Nevada Test Site and the veteran's 
air police duties at Nellis Air Force 
Base.  Any and all efforts to secure this 
evidence must be undertaken.  The RO must 
specifically document what attempts were 
made to locate the records requested.  If 
the requested records cannot be found the 
RO must explain in writing why further 
attempts to locate or obtain any 
government records would be futile.  The 
RO must then: (a) notify the claimant of 
the specific records that it is unable to 
obtain; (b) explain the efforts VA has 
made to obtain that evidence; and (c) 
describe any further action it will take 
with respect to the claims.  The claimant 
must then be given an opportunity to 
respond. 

2.  After completion of the foregoing, 
but irrespective of any response 
received, the claims file must be 
forwarded to the Under Secretary for 
Health so that a dose estimate may be 
prepared.  See Court Order page 5.  All 
appropriate development after receipt of 
that dose estimate must then be 
undertaken.

3.  If, while in remand status, 
additional evidence or information 
received triggers a need for further 
development or assistance under the VCAA, 
such as providing the appellant with 
updated notice of what evidence has been 
received and not received by VA as well 
as who has the duty to request evidence, 
then such development must be undertaken 
by VA.  38 U.S.C.A. §§ 5100, 5103 (West 
2002 & Supp. 2008).

4.  Thereafter, the RO should 
readjudicate the claim of entitlement to 
service connection for cause of the 
veteran's death.  If any benefit sought 
on appeal remains denied, a supplemental 
statement of the case must be provided to 
the appellant and her representative.  
The case should be returned to the Board 
for further appellate review, if in 
order.  By this remand, the Board 
intimates no opinion as to any final 
outcome warranted. No action is required 
of the appellant until she is notified by 
the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

